DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 20-31, drawn to a Bacillus licheniformis strain or preparation thereof, or composition comprising said strain or preparation.
Group II, claims 32-37, drawn to a method comprising administering a Bacillus licheniformis strain or preparation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a Bacillus licheniformis strain or a preparation thereof selected from the following group: a) the B. licheniformis strain as deposited under DSM 32314 at the DSMZ; b) a mutant of the B. licheniformis strain as deposited under DSM 32314 having all 5identifying characteristics of the strain DSM 32314; c) a preparation of (a) or (b); d) a preparation containing an effective mixture of compounds as contained in (a), (b) or (c), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Knap et al. (IDS; Bacillus licheniformis Prevents Necrotic Enteritis in Broiler Chickens, Avian Diseases, Vol. 54, (2010), pp. 931-935).  
Knap et al. teach B. licheniformis strain DSM 17236, where the B. licheniformis strain is administered to animals, and where administration to the animals provides for improved feed conversion rate, increased weight gain, decreased mortality rate, increased survival rate, and increased disease resistance (Abs.).  While it is not specifically taught that the B. licheniformis strain is the B. licheniformis strain as deposited under DSM 32314 at the DSMZ, or a mutant thereof, as the B. licheniformis strain of Knap et al. is capable of performing the same function as the B. licheniformis strain deposited under DSM 32314, or a mutant thereof, the B. licheniformis strain of Knap et al. is deemed to be the B. licheniformis strain as deposited under DSM 32314 at the DSMZ, or a mutant thereof.  Alternatively, it would have been obvious to one of ordinary skill in the art to provide another B. licheniformis strain, including the B. licheniformis strain as deposited under DSM 32314 at the DSMZ, or a mutant thereof, which is likewise capable of administration to the animals to provide for improved feed conversion rate, increased weight gain, decreased mortality rate, increased survival rate, and increased disease resistance.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
With regard to claim 20, please select one species from:
a B. licheniformis strain as deposited under DSM 32314 at the DSMZ, or a preparation thereof (a. and part of c.);
a mutant of the B. licheniformis strain as deposited under DSM 32314 having all 5identifying characteristics of the strain DSM 32314, or a preparation thereof (b. and part of c.); or
a mixture of the strains/preparations containing the strains of (1.) and/or (2.) (d. and c.).

If the species of (1.) is selected, claims 22-31 will be examined, and claim 21 will be withdrawn; if the species of (2.) is selected claim 21 will be examined, and claims 22-31 will be withdrawn.  If the species of (3.) is selected, Applicant must indicate what the mixture contains to determine the inclusion of dependent claims.  For example, if (3.) is a mixture of B. licheniformis strain as deposited under DSM 32314 and a preparation containing this strain, claims 22-31 will be examined, and claim 21 will be withdrawn.

If Group II is elected, with regard to claim 32, please select one intended use species from:
administering the B. licheniformis
applying the B. licheniformis strain to plants, liquids, or solids in the environment.

If the species of (1.) is selected, claims 33 and 34 will be examined, and claims 35-37 will be withdrawn; and if the species of (2.) is selected, claims 35-37 will be examined, and claims 33 and 34 will be withdrawn.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653